PER CURIAM.
When Mike Roman was originally sentenced, written reasons were stated for departure from the sentencing guidelines, as required by Florida Rule of Criminal Procedure 3.701(d)(ll). The State agreed to downward departure, and Roman was placed on community control. He subsequently violated the terms and conditions of community control. However, as in State v. Nickerson, 541 So.2d 725 (Fla. 1st DCA 1989), when imposing sentence after revoking community control, the court below did not provide a contemporaneous, written reason for a downward departure from the sentencing guidelines. We, therefore, REVERSE Roman’s sentence and REMAND for resentencing within the guidelines. See Pope v. State, 561 So.2d 554 (Fla.1990); Ree v. State, 565 So.2d 1329 (Fla.1990).
BARFIELD, WOLF and BENTON, JJ., concur.